Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 14-24 elected by the Applicant are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teaches  {transmit at least some of the operations and at least some of the operands to the hardware set, wherein the hardware set is configured to process the at least some of the operations and the at least some of the operands, to produce a first output in a first format and a second output in a second format; receive the first output of the series of actions as the telemetry data in the first format from the hardware set; and receive the second output of the series of actions as the telemetry data in the second format from the hardware set}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652